 Case: 3:19-cr-00008-CVG-RM Document #: 16 Filed: 03/26/19 Page 1 of 2




               IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                    DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )       Case No. 3:19-CR-0008
               v.                            )
                                             )
DAVID WIKEL,                                 )
                                             )
            Defendant.                       )
___________________________________

          DEFENDANT’S UNOPPOSED MOTION TO CONTINUE THE
                  APRIL 15, 2019 OMNIBUS HEARING

       COMES NOW, Defendant, DAVID WIKEL (“Wikel”), by and through his

undersigned counsels, David J. Cattie, Esq., of The Cattie Law Firm, P.C., and hereby

moves this Court for an Order Continuing the April 15, 2019 Omnibus Hearing. As reason

for this motion, Defendant states:

       Undersigned counsel has discussed this matter with AUSA Nathan Brooks, Esq.

who has no objection to the requested continuance. The omnibus hearing in this matter is

scheduled for April 15, 2019. [ECF # 10]. On March 25, 2019, Defendant filed a motion

for recusal [ECF # 15] which is the only substantive motion to be filed in this case as the

United States and Defendant have entered into a plea agreement. Undersigned counsel is

unavailable during the week of April 15, 2019 as he will be on pre-planned travel in New

Jersey and Washington, D.C. from April 12, 2019 until April 21, 2019. If the Court

determines that oral argument or an evidentiary hearing on the motion is proper, or that

some other matter needs to be addressed as an omnibus hearing, it is respectfully requested

that the hearing date be moved until the week of April 22, 2019. Defendant has executed

and filed a speedy trial waiver in this matter. [ECF # 13].
           Case: 3:19-cr-00008-CVG-RM Document #: 16 Filed: 03/26/19 Page 2 of 2
United States v. David Wikel; Case No. 3:19-CR-008
Defendant’s Motion to Continue the April 15, 2019 Omnibus Hearing
P a g e |2

                  Accordingly, it is respectfully requested that this Court enter an Order continuing

         the April 15, 2019 hearing in this matter.

                                                                        Respectfully submitted,

         DATED: March 26, 2019                                          The Cattie Law Firm, P.C.

                                                                    By: /s/ DAVID J. CATTIE
                                                                         DAVID J. CATTIE, ESQ.
                                                                         V.I. Bar No. 964
                                                                         1710 Kongens Gade
                                                                         St. Thomas, USVI 00802
                                                                         Telephone: 340.775.1200
                                                                         Facsimile: 800.878.5237
                                                                         david.cattie@cattie-law.com

                                                                        Attorney for Defendant

                                            CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 26th day of March, 2019, an exact copy of the
         foregoing was electronically filed with the Clerk of the Court using the CM/ECF system
         which will send a notification of the filing (NEF) to the parties in the above captioned
         action:
         United States Attorney’s Office
         Nathan Brooks Esq.
         Assistant United States Attorney
         District of the Virgin Islands
         5500 Veterans Drive, Suite 260
         St. Thomas, VI 00802
         Tel. 340.715.9417
         E-mail: Nathan.brooks@usdoj.gov
                                                                               /s/ DAVID J. CATTIE
